UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rush Enterprises, Inc. (Exact name of registrant as specified in its charter) Delaware 74-1733016 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) outh New Braunfels, Texas (Address of Principal Executive Offices) (Zip Code) Rush Enterprises, Inc. 2007 Long-Term Incentive Plan (Full title of the plan) Steven L. Keller Senior Vice President and Chief Financial Officer Rush Enterprises,Inc. outh
